 

Exhibit 10.38

 



AMENDED AND RESTATED PLACEMENT AGENCY AGREEMENT

 

April 11, 2016

 

Brookline Capital Markets

a division of CIM Securities, LLC

509 Madison Avenue, Suite 1006

New York, New York 10022

Attention: Scott A. Katzmann, Managing Director

 

Dear Mr. Katzmann:

 

AntriaBio, Inc., a Delaware corporation (“Company”), the common stock of which
is traded on the OTCQB under the trading symbol “ANTB,” hereby confirms its
agreement (this “Agreement”) with Brookline Capital Markets, a division of CIM
Securities, LLC, a Colorado limited liability company (the “Placement Agent”),
to act as the non-exclusive placement agent for Company as set forth in this
Agreement with respect to the currently ongoing Offering (as defined below), and
separately desires that Brookline Group, LLC, an Alabama limited liability
company for which certain of the Placement Agent’s registered representatives
used to work (“Brookline”), execute this Agrement with respect to Section 4(i).

 

RECITALS

 

WHEREAS, on January 26, 2016, Company and the Placement Agent entered into a
placement agency agreement (as amended, the “Original PAA”) whereby the
Placement Agent agreed to serve as Company’s non-exclusive placement agent in
connection with Company’s offering of shares of its Series A Preferred Stock
(the “Series A Preferred Offering”), which Series A Preferred Offering is
completed;

 

WHEREAS, Company wishes to continue the engagement of the Placement Agent to
include services as Company’s non-exclusive placement agent in connection with
Company’s offering of Class A Units, each consisting of one share of Company’s
common stock (“Common Stock”) and one-half of one Class A Warrant exercisable
for one share of Common Stock, and Class B Units, each consisting of one share
of Common Stock and one Class B Warrant exercisable for one share of Common
Stock (together, the Class A Units and Class B Units are referred to herein as
the “Securities”);

 

WHEREAS, each party has determined that it is in its best interests to confirm
the engagement of the Placement Agent in the Offering of the Securities through
the amendment and restatement of the Original PAA through this Agreement, which,
except as otherwise expressly set forth herein, supersedes and replaces the
Original PAA in all respects;

 

WHEREAS, on October 19, 2015, Company and Brookline entered into a placement
agency agreement (as amended, the “Brookline PAA”) whereby Brookline agreed to
serve as Company’s exclusive placement agent in connection with Company’s
offering of shares of its Series A Preferred Stock (the “Brookline Offering”),
which Brookline Offering is completed; and

 

WHEREAS, Brookline and certain of Placement Agent’s registered representatives
are owed warrants to acquire Common Stock of Company in connection with the
Brookline Offering and also have certain rights to tail fees related to thereto
that the parties desire to eliminate in exchange for repricing these warrants
and certain other warrants owed to Placement Agent under the Original PAA.

 

NOW, THEREFORE, the parties agree as follows:

 



 

 

 

1.       Offering. Subject to all of the terms and conditions of this Agreement:

 

(a)       Company is offering the Securities via a private offering (the
“Offering”) for sale to accredited investors (as defined in Section 1(c) below)
and, in connection with the Offering, will permit the Placement Agent and the
Placement Agent’s selected dealers, if any, to offer the Securities to
accredited investors on terms and conditions in substantially the same form as
the “Summary of Proposed Terms and Conditions of Offering” attached hereto as
Exhibit A. Notwithstanding anything herein to the contrary, Company and the
Placement Agent acknowledge and agree that the Placement Agent will serve as the
non-exclusive placement agent for Company in connection with the Offering. As
used in this Agreement, “affiliates” means a person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified. Notwithstanding the foregoing, the
Placement Agent acknowledges and understands that Company has and may continue
to engage other registered broker dealers to serve as co-placement agent in this
Offering.

 

(b)       Placement of the Securities by the Placement Agent will be made on a
best efforts basis. The Securities will be offered by Placement Agent to
prospective investors, which, subject to compliance with the requirements for
other investors, may include related parties of the Placement Agent and Company,
commencing on the date of this Agreement and terminating on the date that this
Agreement terminates. The date upon which the Offering shall terminate shall be
referred to as the “Termination Date.” Any purchases by the respective officers,
directors, employees and affiliates of Company and the Placement Agent may be
used to satisfy any agreed-upon minimum subscription amount for the Offering.

 

(c)       Company shall not accept subscriptions from, or sell Securities to,
and the Placement Agent shall not solicit or make any offers on behalf of
Company to, any persons that do not qualify as (or are not reasonably believed
to be) “accredited investors”, as such term is defined in Rule 501 of Regulation
D promulgated under Section 4(a)(2) of the Securities Act of 1933, as amended
(the “Act”).

 

(d)       The Offering will be made by the Placement Agent on behalf of Company
solely pursuant to the Memorandum, which at all times will be in form and
substance reasonably acceptable to Company, the Placement Agent and their
respective counsel. As used in this Agreement, “Memorandum” means Company’s
confidential private placement memorandum, securities purchase agreement or
other appropriate Company-approved disclosure documentation, inclusive of all
schedules, exhibits, attachments and all amendments, restatements, supplements
and appendices thereto, and other Company-approved documents that the Placement
Agent may use on Company’s behalf to sell the Securities.

 

(e)       The Placement Agent shall comply with all applicable broker-dealer
registration requirements, applicable federal and state securities laws and all
Financial Industry Regulatory Authority (“FINRA”) regulations with respect to
the Offering and will conduct the Offering in accordance with Regulation D (as
defined below). In connection with the Offering, the Placement Agent will
deliver to each prospective investor contacted by the Placement Agent, prior to
Company’s acceptance of any subscription from such prospective investor, the
Offering Documents. As used in this Agreement, “Offering Documents” means the
Memorandum and any other Company-approved subscription documents related
thereto, including, without limitation, such subscription documents as the
Placement Agent may reasonably require to be executed by its potential investors
(e.g., anti-money laundering form, client suitability form, etc.) in connection
with the Offering.

 

(f)       The Placement Agent will not make an offer of the Securities on the
basis of any communication or document except the Offering Documents. The
Placement Agent will obtain completed Offering Documents from each prospective
investor that intends to purchase Securities in the Offering and shall provide
such Offering Documents to Company as soon as reasonably practicable thereafter,
it being agreed that the Placement Agent may retain copies thereof for its
records and may file and provide such documents with FINRA and any other
regulator with authority over the Offering pursuant to FINRA Rule 5123 and other
applicable laws and regulations. Throughout the term of this Agreement, the
Placement Agent will remain a broker-dealer registered with the United States
Securities and Exchange Commission (the “SEC”), a member in good standing with
FINRA, and licensed or registered as a broker-dealer in any state in which the
Placement Agent is required to be so licensed or registered in order to offer
and sell the Securities in compliance with the terms of the Memorandum. The
Placement Agent will promptly advise Company of any material change in any of
the representations and warranties made by the Placement Agent in this Agreement
that arises prior to the termination of the Offering. All actions by the
Placement Agent and its agents, employees and affiliates in connection with the
offer and sale of the Securities pursuant to this Agreement will conform to the
applicable provisions of Regulation D as promulgated under Section 4(a)(2) of
the Act (“Regulation D”), the anti-fraud provisions of the Act and the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and all applicable
state securities laws and regulations, and Company hereby authorizes the
Placement Agent to take all actions necessary or appropriate for the Placement
Agent to conform to such laws and regulations.

 



 

 

 

2.       Representations and Warranties of Company. Company hereby represents
and warrants to the Placement Agent that each of the representations and
warrants set forth in Section 2(c)-(f) is true and correct as of the date hereof
and, except as set forth in the Memorandum, each of the following will be true
and correct in all respects as of each Closing Date (as defined in Section 5(c)
below) (after modification, if necessary, by schedules to this Agreement with
the consent of the parties hereto):

 

(a)       The Memorandum will be, and, as of each Closing Date, has been,
prepared by Company, at its sole cost, in conformity with all applicable laws
and regulations, including, without limitation, Regulation D, the Act and the
requirements of all other rules and regulations (the “Regulations”) of the SEC
relating to offerings of the type contemplated by the Offering, and the
applicable securities laws and the rules and regulations of those jurisdictions
wherein the Securities are to be offered and sold, excluding foreign
jurisdictions. Assuming the Placement Agent’s compliance with its obligations
under Sections 1 and 3 of this Agreement, and assuming the accuracy of investor
representations and warranties set forth in the Offering Documents, the
Securities will be offered and sold pursuant to the registration exemption
provided by Rule 506(b) of Regulation D and Section 4(a)(2) and/or Section
4(a)(6) of the Act as a transaction not involving a public offering in those
jurisdictions mutually agreed by the Placement Agent and Company. Company has
not taken nor will it take any action that conflicts with the conditions and
requirements of, or that would make unavailable with respect to the Offering or
the exemption(s) from registration available pursuant to Rule 506 of Regulation
D, Section 4(a)(2) or Section 4)(a)(6) of the Act, and knows of no reason why
any such exemption would be otherwise unavailable to it.

 

(b)       The Offering Documents will not, and, as of each Closing Date, do not,
include any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which the Offering Documents were made, not
misleading. None of the statements, documents, certificates or other items
prepared or supplied (or to be prepared or supplied) by Company with respect to
the transactions contemplated hereby contains an untrue statement of a material
fact or omits a material fact necessary to make the statements contained therein
not misleading. There is no fact that Company will not disclose, and, as of each
Closing Date, has not disclosed, in the Memorandum and of which Company is aware
that materially and adversely affects or could reasonably be expected to
materially and adversely affect the business prospects, financial condition,
operations or assets of Company, except as otherwise disclosed in the reports,
schedules, forms, statements and other documents filed by Company under the 1934
Act, including the exhibits thereto and documents incorporated by reference
therein (collectively, the “SEC Reports”).

 

(c)       Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Except as set forth in the SEC
Reports, Company has no subsidiaries and does not have an equity interest in any
other person, firm, partnership, limited liability company, corporation,
association or other entity. Company is duly qualified to transact business as a
foreign corporation and is in good standing under the laws of each jurisdiction
where the location of its properties or the conduct of its business makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the business, condition (financial or
otherwise), operations or property of Company (a “Material Adverse Effect”).

 



 

 

 

(d)       Company has all requisite power and authority (corporate and other) to
conduct its business as presently conducted and as proposed to be conducted
(except as set forth in the SEC Reports) and to enter into and perform its
obligations under this Agreement. Prior to any Closing (as defined in Section
5(c) below), Company has all requisite power and authority (corporate and other)
to enter into and perform its obligations under the Offering Documents and to
issue, sell and deliver the Securities. This Agreement has been duly executed
and delivered and constitutes, and each of the Offering Documents, if
applicable, upon due execution and delivery, will constitute, valid and binding
obligations of Company, enforceable against Company in accordance with their
respective terms: (i) except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally,
including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers, and except that no representation or
warranty is made herein regarding the enforceability of Company’s obligations to
provide indemnification and contribution remedies under the securities laws and
(ii) subject to the limitations imposed by general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

(e)       None of the execution and delivery of, or performance by Company of
this Agreement or the consummation of the transactions herein contemplated
conflicts with or violates, or will result in the creation or imposition of any
lien, charge or other encumbrance upon any of the assets of Company under any
agreement or other instrument to which Company is a party or by which Company or
its assets may be bound, any term of the articles of incorporation, bylaws and
other governing documents of Company or any license, permit, judgment, decree,
order, statute, rule or regulation applicable to Company or any of its assets.

 

(f)       Company’s outstanding equity has been duly authorized and issued. No
person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Offering Documents that has not been effectively waived. Company’s common stock
conforms to all statements in relation thereto contained in the SEC Reports and
the SEC Reports describes all material terms and conditions thereof. No consent,
authorization or filing of or with any court or governmental authority is
required on the part of the Company in connection with the issuance of the
Securities or the consummation of the transactions contemplated herein or in the
Offering Documents, except for required filings with the SEC and applicable
“Blue Sky” or state securities commissions relating specifically to the Offering
(all of which will be duly made on a timely basis by Company or Company’s
counsel).

 

(g)       Except as set forth in the SEC Reports, Company has no material
liabilities of any kind (whether accrued, absolute, contingent or otherwise),
nor has Company entered into any material transactions or commitments, that are
required to be reflected as liabilities in the most recent balance sheet set
forth in the financial statements of Company included in the SEC Reports other
than liabilities incurred after the date of such balance sheet in the ordinary
course of business. The financial statements of Company included in the SEC
Reports fairly present in all material respects the financial position of
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal year-end audit adjustments.

 



 

 

 

(h)       Company has obtained all requisite licenses, permits and other
governmental authorization necessary to conduct its business as presently, and
as proposed to be, conducted, except as set forth in the SEC Reports or where a
failure to obtain such license, permit or authorization would not have a
Material Adverse Effect.

 

(i)       Except as disclosed in the SEC Reports, no default by Company or, to
the knowledge of Company, any other party exists in the due performance under
any material agreement to which Company is a party or to which any of its assets
is subject (collectively, the “Company Agreements”).

 

(j)       Except as disclosed in the SEC Reports, there are no actions,
proceedings, claims or investigations before or by any court or governmental
authority pending or, to the knowledge of Company, threatened, against Company,
or involving Company’s assets or, to the knowledge of Company, involving any of
its officers or directors which, if determined adversely to Company or such
officer or director, could have a Material Adverse Effect or materially and
adversely affect the transactions contemplated by this Agreement or the Offering
Documents or the enforceability thereof.

 

(k)       Except as disclosed in the SEC Reports, Company is not in violation
of: (i) its articles of incorporation, bylaws or other governing documents, as
applicable and as may be amended, restated and supplemented from time to time to
date; (ii) any indenture, mortgage, deed of trust, note or other agreement or
instrument to which Company is a party or by which it is or may be bound or to
which any of its assets may be subject; (iii) any statute, rule or regulation
currently applicable to Company; or (iv) any judgment, decree or order
applicable to Company; which any such violation or violations individually, or
in the aggregate, would result in a Material Adverse Effect.

 

(l)       To the knowledge of Company, Company owns all right, title and
interest in, or possesses adequate and enforceable rights to use, all registered
and unregistered (including pending applications) copyrights, patents,
trademarks, trade names, service marks, copyrights, rights, licenses,
franchises, trade secrets, confidential information, processes, formulations,
software and source and object codes that are used by Company in the operation
of Company’s business (collectively, the “Intangibles”). To the knowledge of
Company, (i) Company has not infringed upon the rights of others with respect to
the Intangibles, (ii) Company has received no notice that it has or may have
infringed or is infringing upon the rights of others with respect to the
Intangibles, and (iii) Company otherwise has received no notice of conflict with
the asserted rights of others with respect to the Intangibles that would result
in a Material Adverse Effect.

 

(m)       Company has filed each federal, state, local and foreign tax return
that is required to be filed by it or has requested an extension therefor, and
Company has paid all taxes and all related assessments, penalties and interest
to the extent that the same have become due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith or
except where the failure to file such return or pay such taxes, assessments,
penalties or interest would not result in a Material Adverse Effect.

 

(n)       No person will have, as a result of the offer and sale of Securities
in the Offering, any valid claim against or upon the Placement Agent for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by Company. Company agrees to indemnify the Placement
Agent from any such claim made by any other person.

 

(o)       Neither the sale of the Securities by Company nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, nor
any of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
Company is not (a) a person whose property or interests in property are blocked
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who
engages in any dealings or transactions, or be otherwise associated, with any
such person. Company and its subsidiaries, if any, are in compliance, in all
material respects, with the USA Patriot Act of 2001 (signed into law October 26,
2001).

 



 

 

 

(p)       None of Company or any affiliated issuers, directors, executive
officers, or other officers participating in the Offering, nor any beneficial
owner of 20% or more of Company’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Act) connected with Company in any capacity at the
time of any sale of Securities (each, a “Company Covered Person”), is subject to
any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) of the Act (each, a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3); and Company has
exercised reasonable care to determine whether any Company Covered Person is
subject to a Disqualification Event. Company shall provide prompt written notice
to the Placement Agent prior to any Closing of any Disqualification Event
relating to any Company Covered Person or any event that would, with the passage
of time, become such a Disqualification Event. Subject to the Placement Agent’s
compliance with Section 3(b) below with respect to any Placement Agent Covered
Person, Company shall also comply, to the extent applicable, with its disclosure
obligations under Rule 506(e), and shall furnish to the Placement Agent a copy
of any disclosures to be provided thereunder.

 

3.       No Placement Agent Disqualification Events.

 

(a)       The Placement Agent hereby represents and warrants to Company that
each of the following is true in all respects as of the date hereof and will be
true in all respects as of each Closing Date: (i) none of the Placement Agent,
its managing member(s), or any directors, executive officers or other officers
participating in the Offering of the Placement Agent or its managing member(s)
(each, a “Placement Agent Covered Person”), is subject to any Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3);
and (ii) the Placement Agent has exercised reasonable care to determine whether
any Placement Agent Covered Person is subject to a Disqualification Event.

 

(b)       The Placement Agent shall provide Company prompt written notice, a
reasonable time prior to any Closing, of any Disqualification Event relating to
any Placement Agent Covered Person or any event that would, with the passage of
time, become such a Disqualification Event.

 

4.       Placement Agent Appointment and Compensation.

 

(a)       Company hereby appoints the Placement Agent as its non-exclusive
placement agent in connection with the Offering. Company acknowledges that the
Placement Agent may use selected dealers and sub-agents to fulfill its agency
hereunder provided that such dealers and sub-agents are compensated solely by
the Placement Agent. The Placement Agent has no obligation to purchase any
Securities. The agency of the Placement Agent and its appointment as placement
agent hereunder shall continue until the earlier of the Termination Date or the
termination of this Agreement.

 

(b)       Company will cause to be delivered to the Placement Agent copies of
the Offering Documents and Company hereby consents to the Placement Agent’s use
of such copies for the purposes permitted by the Act and applicable securities
laws in connection with the Offering. Company hereby authorizes the Placement
Agent and its employees, agents and selected dealers to use the Offering
Documents in connection with the offer and sale of the Securities until the
earlier to occur of (i) the Termination Date, (ii) the final Closing in relation
to the Offering, or (iii) the date Company instructs the Placement Agent in
writing to no longer use the Memorandum, and no other person is or will be
authorized to give any information or make any representations other than those
contained in the Memorandum or to use any offering materials other than those
constituting part of the Memorandum in connection with the offer and sale of the
Securities. Company shall provide the Placement Agent at Company’s own expense
such quantities of the Offering Documents as the Placement Agent may reasonably
request.

 



 

 

 

(c)       Company will cooperate with the Placement Agent by making available to
the Placement Agent’s representatives such information as may be reasonably
requested in making a reasonable investigation of Company and its affairs and
shall provide access during regular business hours to such employees of Company
as the Placement Agent may reasonably request.

 

(d)       Out of the proceeds received at each Closing and as a condition to
each Closing, Company shall pay to the Placement Agent cash placement fees (the
“Placement Agent’s Fee”) for each individual and entity (including, without
limitation, a trust) that is introduced to the Offering by Placement Agent or
has previously been introduced to Company by the Placement Agent (as defined
below), whether or not such individual and entity has previously purchased
securities directly from the Company in a private placement transaction whereby
the Company filed a resale registration for the securities issued in any such
transaction or in the Series A Preferred Offering (each, a “Placement Agent
Offeree”), equal to seven percent (7%) of the aggregate purchase price paid by
such Placement Agent Offeree for Securities that are issued at such Closing.
Individuals and entities (including, without limitation, any trusts) are and
will be deemed to be “introduced to Company by the Placement Agent” if, during
the period of time from the date of the Brookline PAA until the Termination
Date, such persons: (1) met with Company or had a conversation with Company
either in person or by telephone or other means of communication regarding the
Offering, the Series A Preferred Offering or the Brookline Offering; or (2) were
provided, with the consent of Company, a copy of the Memorandum based upon
expressing an interest in the Offering or the memorandum used in the Series A
Preferred Offering or the Brookline Offering based upon expressing an interest
in the Series A Preferred Offering or the Brookline Offering. In addition to
already existing Placement Agent Offerees arising from the Series A Preferred
Offering and the Brookline Offering (the “Pre-Existing Placement Agent
Offerees”), the Placement Agent shall provide Company with a list of any new
Placement Agent Offerees within fifteen (15) days following the termination of
this Agreement, which Company shall then have five (5) days to comment upon
and/or supplement as necessary. To the extent that Company does not challenge
the inclusion of an individual or entity on the list of Placement Agent Offerees
provided to Company by the Placement Agent following the termination of this
Agreement within this five (5) day time period, then such individual or entity
shall conclusively be deemed to be a Placement Agent Offeree.

 

(e)       As additional compensation, Company shall issue warrants (the “Agent’s
Warrants”) to the Placement Agent, or its designees who are accredited
investors, to purchase the number of shares of Company’s common stock equal to
ten percent (10%) of the funds invested by such Placement Agent Offerees at each
Closing of the Offering. The exercise price of the Agent’s Warrants will be One
Dollar and Sixty-Five Cents ($1.65). The Agent’s Warrants shall be exercisable
immediately after the date of issuance and shall expire seven and one-half (7.5)
years after the date of issuance, unless otherwise extended by Company. The
Agent’s Warrants shall be transferable, subject to applicable laws and
restrictions set forth in the Offering Documents that apply to purchasers of the
Securities, by the holders thereof. The form of the Agent’s Warrants is attached
hereto as Exhibit B. No Agent’s Warrants shall be issued or sold to the
Placement Agent, or its designees who are accredited investors, for Securities
sold to officers and members of the board of directors of the Company as of the
date of this Agreement (“Company Parties”). The Company shall have no right to
redeem the Agent’s Warrants.

 

(f)       Payment to the Placement Agent of any Placement Agent’s Fee and
Agent’s Warrants is due at and as a condition to any Closing, unless this
condition is waived, in full or in part, by the Placement Agent in its sole and
exclusive discretion, in which case such payment shall be due promptly (and in
no event more than three business days) following the time that the Placement
Agent requests such payment in the future. To the extent there is more than one
Closing, payment of the proportional amount of any Placement Agent’s Fee and
Agent Warrants will be made out of the proceeds of subscriptions for the
Securities sold at each Closing unless otherwise agreed by the Placement Agent
and Company.

 



 

 

 

(g)       The Placement Agent shall be entitled to, and Company shall pay to the
Placement Agent, tail placement agent’s fees (the “Tail Placement Agent’s Fees”)
equal to seven percent (7%) of the aggregate purchase price of any Securities,
other equity securities of Company and/or any affiliate of Company, and
securities that are by their terms convertible into equity securities of Company
and/or any affiliate of Company (collectively, “Tail Securities”) issued in any
subsequent offering (each, a “Subsequent Offering”) consummated during the
eighteen (18) month period following the Termination Date (the “Tail Period”) to
Placement Agent Offerees (i) who purchased Securities in a Closing of the
Offering (including Pre-Existing Placement Agent Offerees who purchased
Securities in a Closing of the Offering) and (ii) who are not Pre-Existing
Placement Agent Offerees, and separately for the applicable tail period set
forth in Section 4(g) of the Orginial PAA for any other Pre-Existing Placement
Agent Offerees who do not purchase Securities in a Closing of the Offering. For
the avoidance of doubt, the Placement Agent shall not be entitled to Tail
Placement Agent’s Fees for persons who are Pre-Existing Placement Agent Offerees
solely arising from the Brookline Offering.

 

Notwithstanding anything to the contrary in this Agreement, a Subsequent
Offering shall not include: (A) securities issued pursuant to stock option
plans, deferred compensation plans, restricted stock plans or employee stock
purchase plans; (B) securities issued upon the conversion or exchange of
convertible or exchangeable securities outstanding as of the Closing Date; (C)
the offer, issuance or sale of any securities of Company in exchange for
“underwater” options of Company; (D) securities issued to suppliers or third
party service providers in connection with the provision of goods or services
pursuant to transactions approved by the Board of Directors; (E) securities
issued to banks, equipment lessors or other financial institutions, or to real
property lessors, pursuant to a debt financing equipment leasing or real
property leasing transaction approved by the Board of Directors; (F) securities
issued in connection with sponsored research, collaboration, technology license,
development, marketing or other similar agreements or strategic partnerships
approved by the Board of Directors; (G) securities issued pursuant to the
acquisition of another corporation by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement, provided that such issuances are approved by the Board of Directors.
Further, the Placement Agent shall not receive Tail Placement Agent’s Fees for
Securities sold to Company Parties.

 

(h)       As additional compensation, at each closing of a Subsequent Offering,
Company shall issue warrants (the “Tail Agent’s Warrants”) during the Tail
Period to the Placement Agent, or its designees who are accredited investors, to
purchase the number of shares of Company’s Tail Securities (or, if applicable,
equity securities into which such Tail Securities are convertible at any
elective conversion price or similar type of conversion provision) equal to ten
percent (10%) of the aggregate shares of Tail Securities (or, if applicable,
equity securities into which such Tail Securities are convertible at any
elective conversion price or similar type of coversion provision) sold in a
Subsequent Offering to Placement Agent Offerees (i) who purchased Securities in
a Closing of the Offering (including Pre-Existing Placement Agent Offerees who
purchased Securities in a Closing of the Offering) and (ii) who are not
Pre-Existing Placement Agent Offerees.

 

Further, in addition to the foregoing, for the applicable tail period set forth
in Section 4(g) of the Original PAA for any Placement Agent Offerees who are
Pre-Existing Placement Agent Offerees but who do not purchase Securities in a
Closing of the Offering, at each closing of a Subsequent Offering, Company shall
issue Tail Agent’s Warrants to the Placement Agent, or its designees who are
accredited investors, to purchase the number of shares of Company’s Tail
Securities (or, if applicable, equity securities into which such Tail Securities
are convertible at any elective conversion price or similar type of conversion
provision) equal to to ten percent (10%) of the aggregate shares of Tail
Securities (or, if applicable, equity securities into which such Tail Securities
are convertible at any elective conversion price or similar type of coversion
provision) sold in a Subsequent Offering to such Placement Agent Offerees. For
the avoidance of doubt, the Placement Agent shall not be entitled to Tail
Placement Agent’s Warrants for persons who are Pre-Existing Placement Agent
Offerees solely arising from the Brookline Offering.

 



 

 

 

The exercise price of the Tail Agent’s Warrants will be at a twenty percent
(20%) premium of the per share purchase price or, if applicable, conversion
price of the Tail Securities sold in the Subsequent Offering. The Tail Agent’s
Warrants shall be exercisable immediately after the date of issuance and shall
expire seven and a half (7.5) years after the date of issuance, unless otherwise
extended by Company. The Tail Agent’s Warrants shall be transferable, subject to
applicable laws and restrictions set forth in the Offering Documents that apply
to purchasers of the Securities, by the holders thereof. The form of the Tail
Agent’s Warrants shall be identical to the form of the Agent’s Warrants, which
is attached hereto as Exhibit B, unless the parties agree otherwise. No Tail
Agent’s Warrants shall be issued or sold to the Placement Agent, or its
designees who are accredited investors, for Securities sold to Company Parties.
The Company shall have no right to redeem the Tail Agent’s Warrants.

 

(i)       In addition to the foregoing, effective immediately upon the Closing
in accordance with Section 7 of this Agreement and without further action of the
parties:

 

(A)       the parties acknowledge, agree and confirm that the Brookline PAA is
terminated and none of Company or its affiliates owes or will owe any additional
fees under the Brookline PAA with respect to any issuance or sale of securities
of Company (including, without limitation, Securities sold in the Offering),
except for the agent’s warrants owed to Brookline under the Brookline PAA to
aquire shares of Company’s Common Stock (the “Brookline PA Warrants”), which
shall be issued to Brookline or its designees who are accredited investors
effective as of the date of the closing of the Brookline Offering in
substantially the form of the Agent’s Warrants, but with an exercise price that
is equal to One Dollar and Thirty-Two Cents ($1.32), and with the option to
purchase 113,637 shares of Company’s Common Stock;

 

(B)       Company and Brookline agree that the Brookline PAA remains unchanged
and the binding provisions thereof shall remain in full force and effect except
as set forth in (A) above; and

 

(C)       Company and Placement Agent agree that the agent’s warrants owed to
Placement Agent under the Original PAA to acquire shares of Company’s Common
Stock (the “Original PA Warrants”) shall be issued to Placement Agent or its
designees who are accredited investors effective as of the date of the closing
of the Series A Preferred Offering in substantially the form of the Agent’s
Warrants, but with an exercise price that is equal to One Dollar and Thirty-Two
Cents ($1.32), and with the option to purchase 213,409 shares of Company’s
Common Stock.

 

Company agrees and covenants that, prior to the Closing, Company shall take all
necessary and appropriate actions to properly effect and approve the new forms
of warrants described in this Section 7(i) and Company shall issue the Brookline
PA Warrants and the Original PA Warrants (and Brookline and Placement Agent
shall provide Company with information reasonably requested to enable Company to
issue such warrants) in conjunction with the first Closing of the Offering or as
soon as is reasonably possible thereafter. In the event that there is no Closing
in accordance with Section 7 of this Agreement, then, upon termination of this
Agreement, Company agrees that it is and will remain obligated to issue agent’s
warrants to Brookline pursuant to the terms of the Brookline PAA and additional
agent’s warrants to Placement Agent pursuant to the terms of the Original PAA.

 



 

 

 

5.       Subscription and Closing Procedures.

 

(a)       Each Placement Agent Offeree that desires to acquire Securities will
be required to complete and execute signature pages to the Offering Documents,
which will be forwarded or delivered to the Placement Agent at the Placement
Agent’s offices at the addresses set forth in Section 14 hereof setting forth
the amount of Securities desired to be purchased. The funds in the full amount
of the purchase price for the Securities desired to be purchased will be
transmitted directly to the Escrow Agent (as defined in Section 5(b) below).

 

(b)       All funds for subscriptions to purchase Securities from Placement
Agent Offerees will be transmitted directly by such prospective investor to the
Escrow Agent and deposited into a non-interest bearing escrow account (the
“Escrow Account”) established for such purpose with ServisFirst Bank or another
agent mutually acceptable to the parties (the “Escrow Agent”). All such funds
for subscriptions will be held in the Escrow Account pursuant to the terms of an
escrow agreement among Company, the Placement Agent and the Escrow Agent, which
will be in form and substance reasonably satisfactory to the parties thereto.
Company will pay all fees related to the establishment and maintenance of the
Escrow Account, regardless of whether a Closing occurs. Company shall have the
sole right to accept or reject subscriptions for the purchase of Securities, and
the Placement Agent shall have no power or authority to bind Company. Company
shall provide the Placement Agent copies of executed Offering Documents with
respect to the purchase of Securities by prospective investors. Notwithstanding
any provision of this Agreement to the contrary, Company shall be under no
obligation to consummate the Offering.

 

(c)       If subscriptions from Placement Agent Offerees have been accepted
prior to the Termination Date, the funds therefor have been collected by the
Escrow Agent and all of the conditions set forth elsewhere in this Agreement and
in the Offering Documents have been fulfilled (other than such conditions as are
required to be fulfilled at Closing), a closing on the prospective investors’
subscriptions (the “Closing”) shall occur on such date as is mutually agreed by
Company and the Placement Agent (such date, the “Closing Date”). The Escrow
Agent shall follow the written instructions submitted by Company and the
Placement Agent and disburse the funds simultaneously to the payees by wire
transfer at the time of Closing. Delivery of payment for the accepted
prospective investors’ subscriptions from the funds held in the Escrow Account
will be made by wire transfer from the Escrow Agent to Company at Closing
against delivery by Company of the Securities, which wire transfer shall be net
of amounts due to the Placement Agent, the Placement Agent’s counsel, if the
Placement Agent so directs, and Company’s counsel, if Company so directs, and
the Escrow Agent, if any.

 

(d)       If all of the conditions set forth in the Memorandum have not been
fulfilled on or before the Termination Date for any reason (other than such
conditions as are required to be fulfilled at Closing), the Offering will be
terminated, no Securities will be sold, and the Escrow Agent will, at the
request of the Placement Agent, cause all monies received from prospective
investors that subscribed for the Securities to be promptly returned to such
investors without interest or offset.

 

(e)       The conditions set forth in the Memorandum that must be satisfied (or
otherwise waived) for a Closing to occur must be reasonably satisfactory to the
Placement Agent.

 

6.       Further Covenants. Company hereby covenants and agrees that:

 

(a)       If, at any time prior to the Closing, any event shall occur as a
result of which, in the reasonable judgment of Company or the Placement Agent
(or counsel thereto), (i) the Offering Documents would include any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or (ii) it would be necessary to amend or
supplement the Offering Documents so that the representations and warranties
herein remain true in all material respects or to comply with Regulation D or
any other applicable securities laws or regulations, Company or the Placement
Agent, as applicable, will promptly notify the other party and Company shall, at
its sole cost, prepare and furnish to the Placement Agent copies of appropriate
amendments and/or supplements in such quantities as the Placement Agent may
reasonably request. Company will not at any time, whether before or after the
Closing, prepare or use any amendment or supplement to the Offering Documents of
which the Placement Agent will not previously have been advised and furnished
with a copy, or to which the Placement Agent or its counsel will have reasonably
objected in writing or orally (confirmed in writing within 24 hours), or which
is not in compliance in all material respects with the Act, the Regulations and
other applicable securities laws, rules and regulations. As soon as Company is
advised thereof, Company will advise the Placement Agent and its counsel, and
confirm the advice in writing, of any order preventing or suspending the use of
the Offering Documents, or the suspension of the qualification or registration
of the Securities or shares of common stock of Company underlying the Securities
for offering or the suspension of any exemption for such qualification or
registration of the Securities underlying the Securities for offering in any
jurisdiction, or of the institution or threatened institution of any proceedings
for any of such purposes, and Company will use its commercially reasonable
efforts to prevent the issuance of any such order, judgment or decree and, if
issued, to endeavor to obtain as soon as reasonably possible the lifting
thereof.

 



 

 

 

(b)       Company shall comply with the Act, the Regulations, the 1934 Act, and
the rules and regulations thereunder, all applicable federal, state and foreign
securities laws and the rules and regulations thereunder in the states in which
the Securities are to be offered and in which Company’s counsel has advised the
Placement Agent that the Securities are qualified or registered for sale or
exempt from such qualification or registration, so as to permit the continuance
of the sales of the Securities, and will file with the SEC, and shall promptly
thereafter forward to the Placement Agent, any and all reports on Form D and
other securities filings as are required. Company shall take all reasonable
steps to assist the Placement Agent in complying with FINRA Rule 5123 and
Regulation M, provided that compliance with FINRA Rule 5123 and Regulation M
shall be the Placement Agent’s responsibility.

 

(c)       Company shall use its reasonable best efforts to qualify the
Securities for sale (or seek exemption therefrom) under the state securities or
Blue Sky laws of such jurisdictions in the United States as may be mutually
agreed to by Company and the Placement Agent, and Company will (through its
counsel) make such applications and furnish information as may be required for
such purposes, provided that in no event shall Company be obligated to qualify
to do business in any jurisdiction where it is not now so qualified or to take
any action which would subject it to general service of process in any
jurisdiction where it is not now subject, and provided further that Company
shall not be required to produce any new disclosure document other than the
Memorandum. Company will, from time to time, prepare and file such statements
and reports as are or may be required to continue such qualifications in effect
for so long a period as the Placement Agent may reasonably request.

 

(d)       To the extent required by applicable law or its governing documents,
Company shall place a legend on the certificates representing the Securities
issued to investors stating that the securities evidenced thereby have not been
registered under the Act or applicable state securities laws and setting forth
or referring to the applicable restrictions on transferability and sale of such
securities under the Act and applicable state laws.

 

(e)       Company shall apply the net proceeds from the sale of the Securities
for the purposes described in the Memorandum.

 



 

 

 

(f)       Whether or not the transactions contemplated hereby are consummated,
or this Agreement is terminated, as partial consideration to the Placement Agent
for the performance of its services hereunder, Company hereby agrees to pay all
reasonable fees, costs and expenses incident hereto and to the Offering,
including, without limitation, those in connection with: (i) preparing,
printing, duplicating, filing, distributing and binding the Memorandum and any
and all amendments and/or supplements thereto and any and all agreements,
contracts and other documents related hereto and thereto; (ii) the creation,
authorization, issuance, transfer and delivery of the Securities, including,
without limitation, fees and expenses of any transfer agent or registrar; (iii)
all fees and expenses of legal, accounting and other advisers to Company; (iv)
the registration, qualification or exemption of the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions pursuant to
Section 6(c); (v) the fees and expenses of the Escrow Agent; (vi) all reasonable
travel, long-distance telephone call, photocopying, courier and related other
out-of-pocket expenses incurred by the Placement Agent in connection with this
Agreement, including the reasonable fees and expenses of the Placement Agent’s
counsel, all of which fees, costs and expenses shall be reasonably documented by
the Placement Agent in an invoice submitted by the Placement Agent to Company;
provided, however, that in no event shall Company be obligated to pay any fees
and expenses described in this clause (vi) in excess of $20,000 in the aggregate
without Company written consent; provided, further, that the foregoing
limitation on fees and expenses shall in no way affect the obligations of
Company with respect to the indemnification provisions set forth in Section 9
hereof and, provided further, that fees and expenses for the Placement Agent’s
counsel shall not exceed $3,500. All fees and expenses described in this clause
(vi) shall be payable to the Placement Agent by Company within 30 days after
Company’s receipt of an invoice from the Placement Agent for such for such fees
and expenses.

 

7.       Conditions of Placement Agent’s Obligations. The obligations of the
Placement Agent to agree to release money from the Escrow Account at a Closing
are subject to the fulfillment, at or before the Closing, of the following
additional conditions:

 

(a)       Each of the representations and warranties of Company in this
Agreement shall be true and correct in all material respects, other than
representations and warranties that contain materiality or knowledge standards
or qualifications (which representations and warranties shall be true and
correct in all respects) on the date hereof and on and as of the Closing Date as
though made on and as of the Closing Date.

 

(b)       Company shall have performed and complied in all material respects
with all agreements, covenants and conditions required to be performed and
complied with by Company under the Offering Documents at or before the Closing.

 

(c)       Company shall have taken all corporate action necessary to properly
approve the exercise price and terms of the agent’s warrants to purchase Common
Stock issued or to be issued to the Placement Agent and Brookline under this
Agreement, the Original PAA and the Brookline PAA.

 

(d)       No order suspending the use of the Memorandum or enjoining the
offering or sale of the Securities shall have been issued, and no proceedings
for that purpose or a similar purpose shall have been initiated and pending, or,
to Company’s knowledge, are contemplated or threatened.

 

(e)       The Chief Executive Officer of Company shall have duly executed and
delivered a certificate to the Placement Agent certifying on behalf of Company
that: (i) there have been no undisclosed material and adverse changes in the
business condition (financial or otherwise) of Company from the date of the
latest financial statements included in the SEC Reports and (ii) the conditions
set forth in subparagraphs (a), (b), (c), (d) and (h) in this Section 7 have
been fulfilled.

 



 

 

 

(f)       Company shall have paid all fees, costs and expenses due pursuant to
this Agreement, including, without limitation, those set forth in Sections 4 and
6(f) of this Agreement.

 

(g)       All proceedings taken at or prior to the Closing in connection with
the authorization, issuance and sale of the Securities will be reasonably
satisfactory in form and substance to the Placement Agent and its counsel, and
such counsel shall have been furnished with all such documents, certificates and
opinions as they may reasonably request upon reasonable prior notice in
connection with the transactions contemplated hereby.

 

(h)       All shares of Common Stock of Company which may be issued at or
following the Closing upon exercise of any warrants sold in the Offering and the
Agent’s Warrants will be, upon issuance, validly issued and fully-paid and
non-assessable.

 

(i)       The Placement Agent shall have completed, to the Placement Agent’s
reasonable satisfaction, its due diligence review of Company and Company shall
have fulfilled such other conditions and requirements as the Placement Agent
may, in its sole discretion, reasonably request from time to time.

 

8.       Mutual Condition. The obligations of the Placement Agent and Company
hereunder are subject to the execution by the investors of the Offering
Documents in form and substance reasonably acceptable to the Placement Agent and
Company.

 

9.       Indemnification.

 

(a)       Company will: (i) indemnify and hold harmless the Placement Agent, the
Sub-Agents and each of the Placement Agent’s and the Sub-Agents’ officers,
directors, employees and each person, if any, who controls the Placement Agent
within the meaning of the Act (each an “Indemnitee”) against, and pay or
reimburse each Indemnitee for, any and all losses, claims, damages, liabilities
or expenses whatsoever (or actions or proceedings or investigations in respect
thereof), joint or several (which will, for all purposes of this Agreement,
include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals), to which
any Indemnitee may become subject, under the Act or otherwise, in connection
with the offer and sale of the Securities; and (ii) reimburse each Indemnitee
for any legal or other expenses reasonably incurred in connection with
investigating or defending against any such loss, claim, action, proceeding or
investigation; provided, however, that Company will not be liable in any such
case to the extent that any such claim, damage or liability results from: (A) an
untrue statement or alleged untrue statement of a material fact made in the
Offering Documents, or an omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in reliance upon and in conformity with written
information furnished to Company by the Placement Agent or a Sub-Agent or any
such controlling persons specifically for use in the preparation thereof; (B)
any violations by the Placement Agent or a Sub-Agent of applicable law,
including but not limited to the Act or state securities laws, which does not
result from a violation thereof or a breach hereof by Company or any of its
affiliates; or (C) any intentional misrepresentation by, or gross negligence,
willful misconduct or bad faith of, the Placement Agent or a Sub-Agent. In
addition to the foregoing agreement to indemnify and reimburse, Company will
indemnify and hold harmless each Indemnitee against any and all losses, claims,
damages, liabilities or expenses whatsoever (or actions or proceedings or
investigations in respect thereof), joint or several (which shall for all
purposes of this Agreement, include, but not be limited to, all costs of defense
and investigation and all reasonable attorneys’ fees, including appeals) to
which any Indemnitee may become subject insofar as such costs, expenses, losses,
claims, damages or liabilities arise out of or are based upon the claim of any
person that such persons is entitled to broker’s or finder’s fees from any
Indemnitee in connection with the Offering as a result of arrangements made by
Company.

 



 

 

 

(b)       Promptly after receipt by an Indemnitee under this Section 9 of notice
of the commencement of any action, claim, proceeding or investigation
(“Action”), such Indemnitee, if a claim in respect thereof is to be made against
Company under this Section 9, will notify Company of the commencement thereof,
but the omission to so notify Company will not relieve it from any liability
which it may have to any Indemnitee under this Section 9 unless Company has been
substantially prejudiced by such omission. Company will be entitled to
participate in, and, to the extent that Company may wish, jointly with any other
indemnifying party, to assume the defense thereof subject to the provisions
herein stated, with counsel reasonably satisfactory to such Indemnitee. The
Indemnitee will have the right to employ separate counsel in any such Action and
to participate in the defense thereof, but the fees and expenses of such counsel
will not be at the expense of Company if Company has assumed the defense of the
Action with counsel reasonably satisfactory to the Indemnitee; provided,
however, that if the Indemnitee shall be requested by Company to participate in
the defense thereof or shall have concluded in good faith and specifically
notified Company either that there may be specific defenses available to the
Indemnitee which are different from or additional to those available to Company
or that such Action involves or could have a material adverse effect upon the
Indemnitee with respect to matters beyond the scope of the indemnity agreements
contained in this Agreement, then the counsel representing the Indemnitee, to
the extent made necessary by such defenses, shall have the right to direct such
defenses of such Action on the Indemnitee’s behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by Company. No settlement of any Action
against an Indemnitee will be made without the consent of Company and the
Indemnitee, which consent shall not be unreasonably withheld or delayed in light
of all factors of importance to such party, and Company shall not be liable to
indemnify any person for any settlement of any such claim effected without
Company’s consent.

 

10.       Term and Termination.

 

(a)       This Agreement, and the Placement Agent’s engagement hereunder, shall
automatically terminate on the day immediately following the Termination Date.
In addition, this Agreement may be terminated at any time upon at least 10 days
written notice of termination by either party to the other party.

 

(b)       This Agreement may be terminated by the Placement Agent at any time in
the event that: (i) any of the representations or warranties of Company
contained herein or in the Offering Documents shall have been false or
misleading in any material respect when actually made; (ii) Company shall have
failed to perform any of its material obligations hereunder; (iii) there shall
occur any event within the control of Company that could materially adversely
affect the transactions contemplated hereunder or the ability of Company to
perform hereunder; or (iv) upon completion of its due diligence review of
Company, the Placement Agent shall not be reasonably satisfied.

 

(c)       This Agreement may be terminated by Company at any time in the event
that: (i) any of the representations or warranties of the Placement Agent
contained herein shall have been false or misleading in any material respect
when actually made; or (ii) the Placement Agent shall have failed to perform any
of its material obligations hereunder.

 

(d)       Before any termination by the Placement Agent under Section 10(b) or
by Company under Section 10(c) shall become effective, the terminating party
shall give at least five days prior written notice to the other party of its
intention to terminate this Agreement (the “Termination Notice”). The
Termination Notice shall specify the grounds for the proposed termination. If
the specified grounds for termination, or their resulting adverse effect on the
transactions contemplated hereby, are curable, then the other party shall have
five days from the Termination Notice within which to remove such grounds or to
eliminate all of their material adverse effects on the transactions contemplated
hereby; otherwise, this Agreement shall terminate.

 



 

 

 

(e)       Termination of this Agreement, for whatever reason, shall not affect
the Placement Agent’s right to reimbursement under Section 6(f) for fees and
expenses it incurred prior to termination, or the Placement Agent’s right to
payment of any accrued and unpaid Placement Agent’s Fee, Agent’s Warrants, Tail
Placement Agent’s Fee and Tail Agent’s Warrants pursuant to Section 4 of this
Agreement as of termination or after the termination.

 

11.       Limitation of Engagement. Company acknowledges that the Placement
Agent has been retained only by Company, that the Placement Agent is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that Company’s engagement of the Placement Agent is not
deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, director, member, manager, owner or partner of Company or any other
person not a party hereto as against the Placement Agent or any of its
affiliates, or any of its or their officers, directors, controlling persons
(within the meaning of Section 15 of the Act or Section 20 of the 1934 Act),
employees or agents, other than the indemnification provisions set forth in
Section 9. Unless otherwise expressly agreed in writing by the Placement Agent
or as provided in Section 9, no one other than Company is authorized to rely
upon this Agreement or any other statements or conduct of the Placement Agent,
and no one other than Company is intended to be a beneficiary of this Agreement.
Company acknowledges that any recommendation or advice, written or oral, given
by the Placement Agent to Company in connection with this engagement is intended
solely for the benefit and use of Company’s management and directors in
considering a possible Offering, and any such recommendation or advice is not on
behalf of, and shall not confer any rights or remedies upon, any other person or
be used or relied upon for any other purpose. Company, in its sole discretion,
shall have the right to reject any investor introduced to Company by the
Placement Agent.

 

12.       Limitation of Liability. Neither the Placement Agent nor any of its
affiliates or any of its or their officers, directors, controlling persons
(within the meaning of Section 15 of the Act or Section 20 of the 1934 Act),
employees or agents shall have any liability to Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of
Company (whether direct or indirect, in contract, tort, or otherwise) for any
losses, fees, damages, liabilities, costs, expenses or equitable relief arising
out of or relating to this Agreement or the services rendered hereunder, except
for losses, fees, damages, liabilities, costs or expenses that arise out of or
are based on any action of or failure to act by the Placement Agent and that are
finally determined by a court of competent jurisdiction to have resulted from:
(i) any violation by the Placement Agent of applicable law, including but not
limited to the Act or state securities laws, which does not result from a
violation thereof or a breach hereof by Company or any of its affiliates; or
(ii) any intentional misrepresentation made by the Placement Agent, or any
willful misconduct or bad faith of the Placement Agent. Notwithstanding the
foregoing, in no event shall the Placement Agent’s obligations hereunder exceed
the fees payable to it hereunder, except where the Placement Agent shall have
been finally determined by a court of competent jurisdiction to have
intentionally misrepresented a material fact or to have engaged in willful
misconduct or bad faith.

 

13.       Survival. Notwithstanding anything to the contrary contained herein,
Section 4, Sections 6 through 22 of this Agreement shall survive the termination
of this Agreement, whether this Agreement is terminated pursuant to 10(a) above
or otherwise. The respective indemnities, agreements, representations,
warranties and other statements of Company and the Placement Agent set forth in
or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of, and regardless of any
access to information by, Company or the Placement Agent or any of their
officers or directors or any controlling person thereof and will survive the
sale of the Securities.

 

14.       Notices. All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery, fax or email, if sent to the
Placement Agent, to Brookline Capital Markets, a division of CIM Securities,
LLC, 509 Madison Avenue, Suite 1006, New York, New York 10022, Attention: Scott
Katzmann, Managing Director, email: scott.katzmann@brooklinecapitalmarkets.com,
with a copy to: Balch & Bingham, LLP, 1901 Sixth Avenue North, Suite 1500,
Birmingham, Alabama 35203-4642, Attention: Michel M. Marcoux, fax number (205)
488-5785, email: mmarcoux@balch.com, and, if sent to Company, to AntriaBio,
Inc., 1450 Infinite Drive, Louisville, Colorado 80027, Attention: Mr. Nevan
Charles Elam, J.D., Chief Executive Officer, email: nevan@antriabio.com, with a
copy to Dorsey & Whitney LLP, 1400 Wewatta Street, Suite 400, Denver, Colorado
80202-5549, Attention: Michael Weiner, fax number (303) 629-3450, email:
weiner.michael@dorsey.com. Notices sent by certified mail shall be deemed
received five days thereafter, notices sent by hand delivery or overnight
delivery shall be deemed received on the date of the relevant written record of
receipt, notices delivered by fax shall be deemed received as of the date and
time printed thereon by the fax machine and notices sent by email shall be
deemed received as of the date and time of receipt indicated on the recipient’s
email message.

 



 

 

 

15.       Confidentiality. The Placement Agent hereby agrees with Company: (i)
to maintain in confidence any non-public information disclosed to the Placement
Agent with respect to Company; (ii) to use such information only in connection
with the provision of services to Company hereunder; and (iii) to comply with
applicable securities laws with respect to such information. The Placement Agent
agrees to keep confidential during the Term, and for five years after any
termination of this Agreement, all non-public information provided to it by
Company or its advisors, except as required by law, pursuant to an order of a
court of competent jurisdiction or the request of a regulatory authority having
jurisdiction over the Placement Agent (a “Regulatory Request”), or as
contemplated by the terms of this Agreement, provided the Placement Agent shall,
if permitted by law, give notice to Company of the requirement, order or
Regulatory Request to furnish the non-public information (other than a
Regulatory Request made in the ordinary course and not specific to the
non-public information). Notwithstanding any provision herein to the contrary,
the Placement Agent may disclose non-public information to its affiliates,
agents and advisors whenever it determines that such disclosure is necessary to
provide the services contemplated hereunder, provided that it advises such
persons of the obligation to maintain the confidentiality of such information
and remains liable under this Agreement for any breach of confidentiality by
such affiliates, agents and advisors. Notwithstanding any provision herein to
the contrary, this Section shall not bar disclosure of, and the Placement Agent
and its representatives or agents may disclose, without limitation of any kind,
any information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
Offering and related transactions and all materials of any kind (including
opinions or other tax analyses) that are provided to the Placement Agent or
Company or such representatives or agents relating to such tax treatment and tax
structure, provided that with respect to any document or similar item, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the transactions.

 

16.       Choice of Law; Assignment; Waiver of Trial by Jury. This Agreement
(and all controversies which may arise between the parties related to or arising
from this Agreement) is governed by the laws of the State of New York, without
regard to conflicts of law principles. Each party hereby irrevocably and
unconditionally consents to subject to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America located in New York
County, New York for any litigation arising out of or relating to this Agreement
and the transactions contemplated hereby (and agrees not to commence any
litigation relating thereto except in such courts), waives any objection to the
laying of venue of any such litigation in such courts and agrees not to plead or
claim in any such court that such litigation brought therein has been brought in
an inconvenient forum. This Agreement will be binding upon and inure to the
benefit of each of the parties and their respective successors and assigns. This
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto. The parties agree to waive trial by jury in
any action, proceeding or counterclaim brought by or on behalf of any party with
respect to any matter whatsoever relating to or arising from this Agreement, the
engagement of the Placement Agent hereunder or the Offering. The prevailing
party in any legal proceeding between the parties hereto shall be entitled to
collect any costs, disbursements and reasonable attorney’s fees from the other
party.

 



 

 

 

17.       Miscellaneous.

 

(a)       No provision of this Agreement may be changed or terminated except by
a writing signed by the party or parties to be charged therewith. Unless
expressly so provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder.

 

(b)       Any party hereto may waive compliance by the other with any of the
terms, provisions and conditions set forth herein; provided, however, that any
such waiver shall be in writing specifically setting forth those provisions
waived thereby. No such waiver shall be deemed to constitute or imply waiver of
any other term, provision or condition of this Agreement.

 

(c)       If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect.

 

(d)       Each party shall, without payment of any additional consideration by
any other party, at any time on or after the date of any Closings take such
further action and execute such other and further documents and instruments as
the other party may reasonably request in order to provide the other party with
the benefits of this Agreement.

 

(e)       The parties to this Agreement each hereby confirm that they will
cooperate with each other to the extent that it may become necessary to enter
into any revisions or amendments to this Agreement in the future to conform to
any federal or state regulations.

 

18.       Entire Agreement. Except as expressly stated to the contrary with
regard to the Original PAA, this Agreement supersedes and replaces all prior
agreements, written or oral, between the parties with respect to the Offering of
the Securities and the subject matter hereof.

 

19.       Counterparts. This Agreement may be executed in multiple counterparts,
each of which may be executed by fewer than all of the parties and shall be
deemed to be an original instrument which shall be enforceable against the
parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission or in pdf format shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile or in pdf format shall be deemed to be
their original signatures for all purposes.

 

20.       Advertising. Each respective Placement Agent may, at its option and
expense: (a) place advertisements in financial and other newspapers and journals
(including electronic version) describing its services to Company, provided the
Offering already has been consummated and publicly announced by Company; and (b)
use Company’s corporate logo in such advertising or related promotional
materials (including electronic versions) concerning the Placement Agent’s
services to Company in connection with the Offering, provided that the Placement
Agent shall first submit a copy of any such advertising or related promotional
materials to Company for its prior approval, which approval shall not be
unreasonably withheld or delayed.

 

21.       Successor Company. If Company merges into, is acquired by, or
otherwise transfers a majority of its outstanding capital stock or assets to,
any other person (the “New Holding Company”), then the New Holding Company shall
immediately be a party to this Agreement and assume all obligations of Company
under this Agreement.

 



 

 

 

22.       Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision of this
Agreement will not and shall not be deemed to affect the validity or
enforceability of any other provision hereof. In the event any provision of this
Agreement is held to be invalid or unenforceable, the parties hereto (i) agree
that the remaining provisions hereof shall be deemed to be in full force and
effect as if such provisions had been executed by each of the parties hereto
subsequent to the expunging of the invalid and unenforceable provision, and (ii)
shall negotiate in good faith to modify this Agreement to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

  

[Signature Page Follows.]

 

 

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return this Agreement, whereupon it will become a binding
agreement between Company and the Placement Agent in accordance with its terms.

 



  Very truly yours,         ANTRIABIO, INC.               By:   /s/ Nevan Elam  
  Nevan Elam     Chief Executive Officer

 

Accepted and agreed to this 11th day

of April, 2016 by:

 

Placement Agent:

 

BROOKLINE CAPITAL MARKETS

a division of CIM Securities, LLC



 

By: /s/ Scott A. Katzmann   Name:    Scott A. Katzmann   Title: Managing
Director  

 

Address:

509 Madison Avenue, Suite 1006

New York, NY 10022

Email: scott.katzmann@brooklinecapitalmarkets.com



 

Accepted and agreed to with respect to Section 4(i)

this 11th day of April, 2016 by:

 

Brookline:

 

BROOKLINE GROUP, LLC

 

By: /s/ Madding King   Name:    Madding King, III   Title: Chief Executive
Officer  

 

Address:

2501 Twentieth Place South, Suite 275

Birmingham, Alabama 35223

Email: mking@brookline-group.com

  



 

